307 F.3d 459
Charles L. LORRAINE, Petitioner-Appellee,v.Ralph COYLE, Warden, Respondent-Appellant.
No. 01-3464.
United States Court of Appeals, Sixth Circuit.
August 16, 2002.

BEFORE: NORRIS, SUHRHEINRICH, and GILMAN, Circuit Judges.

ORDER

1
The court having received a petition for rehearing en banc, and the petition having been circulated not only to the original panel members but also to all other active judges of this court, and no judge of this court having requested a vote on the suggestion for rehearing en banc, the petition for rehearing has been referred to the original panel.


2
The panel has further reviewed the petition for rehearing and concludes that the issues raised in the petition were fully considered upon the original submission and decision of the case. Accordingly, the petition is denied. However, the panel makes the following changes to the opinion:


3
— Page 33 [291 F.3d 416, 436] delete altogether the cite to Cone v. Bell, 243 F.3d 961 ... cert. granted, ___ U.S. ___, 122 S.Ct. 663, 151 L.Ed.2d 578 (2001);


4
— Page 36 [291 F.3d at 438] add the following citation after the parenthetical following Martin v. Mitchell, 280 F.3d 594, 613-15 (6th Cir.2002): "Cf. Bell v. Cone, ___ U.S. ___, 122 S.Ct. 1843, 152 L.Ed.2d 914 (2002) (holding the state courts' assessment that counsel were not ineffective at sentencing for failing to adduce mitigating evidence and waiving closing argument was not an unreasonable application of Strickland [v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)]; counsel made a sound strategic decision based on the overwhelming evidence against the respondent, and the relative absence of favorable mitigating evidence).